DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/267412, filed on 12/09/2020.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 03/03/2021.  This IDS has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the line 19 limitation “the body window” lacks antecedent basis.  It is not clear whether Applicant intends to claim the previously recited “cover window”, the previously recited “body recess” or a new element entirely.  

Claims 2-11 inherit the deficiencies of claim 1 and are likewise rejected.

Regarding claim 3, the limitation “the potting resin body” lacks antecedent basis.  

Regarding claim 4, the limitation “the potting resin body” lacks antecedent basis.  Does this elements refer to “a resin body” of claim 2?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 appears to just be repeating limitations from base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2015/0143901; “Matsui”) in view of Duce et al. (USPN 7,197,912; “Duce”).

Regarding claim 1, Matsui discloses in at least figures 1-3 an air physical quantity sensor (100) (¶¶ [0002]-[0003]), the air 5physical quantity sensor (100) comprising a sensor element (60) configured to output a detection signal in accordance with the specific physical quantity (¶ [0035]), a sensor body (12) having a body recess (15) opening at a body opening and being configured to contain the sensor element (60) in the body recess (15) (¶¶ [0035], [0040]), 10a sensor substrate (30) holding the sensor body (12) and being connected to the sensor element (60) (¶ [0035]), a terminal (71) that is connected to the sensor element (60) (¶ [0039]), a sensor cover (21) having a cover window (12h) penetrating between the flow 15passage and the body opening, wherein the sensor cover (12h) is configured to cover the sensor body (e.g. 12b) (¶ [0033]), and a sensor filter (25) interposed between the sensor body (12) and the sensor cover (21), wherein the sensor filter (25) is configured to filter the air flowing from the flow passage into the body recess (15) through the body window 20and the body opening (¶ [0033]), wherein the sensor filter (25) extends along a virtual plane to form a filter peripheral portion, the body opening and the cover window are accommodated in a filter region on the inner peripheral side of a contour of the filter outer 25peripheral portion in a projection view with respect to the virtual plane, and the body opening is housed in the cover window in the projection view (see figures 2 and 3, cover 21, filter 25, and opening to recess 15 are all aligned co-axially and are overlapping in space).  
Matsui does not explicitly disclose that the sensor is configured to detect a specific physical quantity related to air flowing in a flow passage.  However, that appears to be an intended use of the sensor therefore is not being given patentable weight.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 (II).
Matsui is silent to the terminal exerting a heat insulating effect.
Duce teaches in figure 2 a gas sensor (10) in which the terminal (62) exerts a heat insulating effect (col. 5, lines 3-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a thermally insulting terminal support as taught by Duce for the purpose of providing further durability to the terminals and other electrical components (col. 5, lines 3-18).

	
Regarding claim Regarding claim 9,  Matsui discloses in figures 2 and 3 the sensor filter (25) extends along a virtual plane to form a filter 30peripheral portion, and the body opening and the cover window are accommodated in a filter region on the inner peripheral side of a contour of the filter outer peripheral portion in projection view with respect to the virtual plane (see figures 2 and 3, cover 21, filter 25, and opening to recess 15 are all aligned co-axially and are overlapping in space).
  
Regarding claim 3510, Matsui discloses the sensor filter (25) is joined to at least one of the sensor body (12) or the sensor cover (21) (¶ [0033]).
  
Regarding claim 11, Matsui does not explicitly disclose 28 / 30the sensor filter filters the air flowing through an intake passage as the flow passage in an internal combustion engine However, that appears to be an intended use of the sensor therefore is not being given patentable weight.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 (II).

Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, none of the prior art alone or in combination neither discloses nor renders obvious a sensor comprising a resin body in which the sensor cover is embedded on an outer peripheral side of the sensor body in combination with the remaining claim limitations.

Claims 4-8 would be allowable based on their dependence on claim 2.

Regarding claim 3, none of the prior art alone or in combination neither discloses nor renders obvious a sensor wherein the cover peripheral wall portion is embedded in the potting resin body from the cover opening side in combination with the remaining claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863